STATE OF MICHIGAN

                            COURT OF APPEALS


MEREDITH SUMMER,                                                     FOR PUBLICATION
                                                                     May 1, 2018
               Plaintiff-Appellant,                                  9:00 a.m.

v                                                                    No. 336665
                                                                     Oakland Circuit Court
SOUTHFIELD BOARD OF EDUCATION and                                    LC No. 2013-135991-CL
SOUTHFIELD PUBLIC SCHOOLS,

               Defendants-Appellees.


Before: BORRELLO, P.J., and SHAPIRO and TUKEL, JJ.

TUKEL, J.

        In this suit involving an employment dispute under the Revised School Code, MCL 380.1
et seq., plaintiff, Meredith Summer, appeals as of right the trial court’s January 9, 2017 opinion
and order granting summary disposition in favor of defendants, the Southfield Board of
Education and Southfield Public Schools, pursuant to MCR 2.116(C)(8) and (C)(10). We
reverse and remand for further proceedings.

                                        I. BASIC FACTS

       This matter returns to this Court after a prior panel affirmed in part, reversed in part, and
vacated in part an earlier decision of the trial court, which had granted summary disposition in
favor of defendants pursuant to MCR 2.116(C)(4) and (C)(8). Summer v Southfield Bd of Ed,
310 Mich. App. 660; 874 NW2d 150 (2015) (Summer I). In that June 2, 2015 opinion, this Court
explained the general factual background that gave rise to this litigation:

              This action arises out of a teacher layoff dispute. According to plaintiff’s
       complaint, she began working as a teacher in the Southfield Public Schools in
       1999. During the 2010-2011 school year, plaintiff was involved in an ongoing
       dispute with a colleague. The dispute ultimately led plaintiff to file an internal
       complaint in the spring of 2011, in which she claimed that the other employee had
       been harassing her. According to plaintiff, defendants failed to provide any
       information regarding the results of the investigation that followed plaintiff’s
       complaint.




                                                -1-
       At the beginning of the 2011-2012 school year, an administrator for
defendants allegedly informed an employee that she “would not have to worry
about [plaintiff]” after the 2011-2012 school year. According to plaintiff,
defendants subsequently observed her performance in the classroom, but never
shared with her the results of the observation. At the end of the school year,
defendants concluded that plaintiff’s teaching performance that year was
“minimally effective,” but despite this evaluation rating, they did not provide a
“plan of improvement” for plaintiff or otherwise give plaintiff an opportunity to
improve the purported deficiencies in her performance. At the end of the 2011-
2012 school year, plaintiff was laid off by defendants. According to plaintiff, she
was the only teacher in the school to receive a “minimally effective” rating.
Despite being laid off at the end of the 2011-2012 school year, plaintiff was
subsequently hired to teach summer school during the summer of 2012.

        On August 30, 2013, plaintiff filed a complaint alleging that she was laid
off in violation of the Revised School Code, MCL 380.1 et seq. Plaintiff asserted
that while defendants had purportedly “developed a system to effectuate standards
for placements, layoffs, and recalls,” which—under the requirements of MCL
380.1249—”was supposed to be based on teacher effectiveness and be rigorous,
transparent and fair,” nevertheless, defendants’ actions in laying off plaintiff
“were arbitrary, capricious, and in bad faith” in the following ways:

       A. Defendants . . . retaliated against [plaintiff] by failing or
       refusing to share the results of her retaliation complaint [against
       another employee who had harassed plaintiff] despite the fact that
       she was the Complainant;

       B. Defendants . . . prejudged her evaluation when it [sic] decided,
       and declared that at the end of the 2011-2012 school year, people
       “would not have to worry about [plaintiff];”

       C. Defendants . . . gave [plaintiff] a “Minimally Effective”
       evaluation based in part on Observations that were never even
       shared with [plaintiff] and for which no written feedback was
       given;

       D. Defendants . . . also harbored ill will towards [plaintiff] based
       on incidents when she served as the union building
       representative[.]

Plaintiff also alleged that defendants provided no plan of improvement and “no
opportunity to cure any alleged performance shortcomings” after it rated plaintiff
as minimally effective. Plaintiff’s complaint requested a judgment (1) requiring
defendants to recall her to her previous position, (2) requiring defendants to void
and destroy her 2011-2012 school year evaluation, and (3) awarding money
damages equaling her costs and attorney fees, and any other relief to which she
was entitled. [Id. at 662-664.]

                                        -2-
        Defendants moved for summary disposition pursuant to MCR 2.116(C)(4) (lack of
subject-matter jurisdiction) and MCR 2.116(C)(8) (failure to state a claim). Id. at 664. The trial
court granted the motion. Id. at 667. However, while the trial court referenced it was granting
the motion under both MCR 2.116(C)(4) and MCR 2.116(C)(8), this Court determined that the
trial court’s explanation for its ruling really was only based on MCR 2.116(C)(4). Id. at 682.

       Relevant to the present appeal, this Court examined MCL 380.1248 and explained:

               The purpose of MCL 380.1248 is, at least in part, to regulate the policies
       and criteria governing “personnel decisions . . . resulting in the elimination of a
       position . . . .” MCL 380.1248(1). In furtherance thereof, § 1248 requires the
       “school district [to] adopt [] . . . a policy that provides that all personnel decisions
       when conducting a staffing or program reduction . . . are based on retaining
       effective teachers.” MCL 380.1248(1)(b) (emphasis added). The determination
       of whether a teacher is effective is to be made pursuant to the evaluation system
       delineated in § 1249. See MCL 380.1248(1)(b) (“Effectiveness shall be measured
       by the performance evaluation system under section 1249 . . . .”). And the
       individual performance of a teacher must be the majority factor in making
       personnel decisions, MCL 380.1248(1)(b)(i). Any violation of § 1248 provides a
       private cause of action for the aggrieved teacher. MCL 380.1248(3). [Summer I,
310 Mich. App. at 678-679 (citations to cases omitted).]

This Court reversed the grant of summary disposition under MCR 2.116(C)(4) because, contrary
to the trial court’s ruling, the circuit court did have jurisdiction to hear plaintiff’s claims. Id. at
673-674, citing Baumgartner v Perry Pub Sch, 309 Mich. App. 507, 531; 872 NW2d 837 (2015).
Further, the Summer I Court held that while § 1249 of the Revised School Code did not provide a
private right of action, § 1248 did. Id. at 676, 679. As a result, “the trial court properly
determined that MCL 380.1249 does not establish a private cause of action under which plaintiff
may bring the instant case.” Id. at 676. The Court therefore determined that

       a private right of action under § 1248 is limited to claims that a personnel decision
       was made based on considerations that are not permitted under the statute, i.e., the
       teacher was laid off based on length of service or tenure status in violation of
       § 1248(1)(c), or was laid off using a procedure or based on factors other than
       those listed in § 1248(1)(b). Accordingly, a plaintiff may not raise a claim under
       § 1248 based on a violation of an evaluation system under § 1249 unless he or she
       is specifically alleging that a school district’s failure to comply with § 1249
       resulted in a performance evaluation that was not actually based on his or her
       effectiveness and, most importantly, that a personnel decision was made based on
       that noncompliant performance evaluation. [Id. at 680 (emphasis in original).]

       “Therefore, to the extent that plaintiff’s complaint alleged that she was laid off on the
basis of considerations other than those permitted under MCL 380.1248, or was laid off
following an evaluation that did not comply with MCL 380.1249, plaintiff may have stated a
cause of action under MCL 380.1248 that was sufficient to survive summary disposition under
MCR 2.116(C)(8).” Id. at 679-680 (emphasis added). Notably, the Court did not reach a
decision regarding whether plaintiff’s complaint actually stated such a claim. Id. at 680 n 10.

                                                 -3-
Rather, the Court explained that the trial court failed to specifically articulate whether plaintiff’s
complaint stated such a claim and remanded for consideration of this question. Id. at 682.

       This Court’s opinion in Summer I was handed down on June 2, 2015. And effective
November 5, 2015, the Legislature enacted 2015 PA 173, which amended MCL 380.1249. 2015
PA 173, inter alia, added a provision that explained that § 1249 “does not affect the operation or
applicability of section 1248.” MCL 380.1249(7), as amended in 2015 PA 173.

        Plaintiff filed an amended complaint on March 11, 2016. The amended complaint
provided a little more detail regarding plaintiff’s dispute with her coworker. Plaintiff explained
that she had had a personal dispute with Tina Lees, a colleague. Lees was a personal friend of
Paula Lightsey, the principal of Thompson K-8 Academy, the school where plaintiff taught.
Plaintiff allegedly had sought Lightsey’s assistance with regard to her conflict with Lees but “to
no avail.” Plaintiff also alleged that she had filed an internal complaint that was investigated in
the “Spring of 2011.” Plaintiff alleged that after having filed her internal complaint, she had
contacted defendants’ human resources department to inquire regarding the status of the
investigation. She was eventually told that Lightsey had been reprimanded. Plaintiff requested a
written report regarding the investigation, and received a letter on October 3, 2011. This letter,
which was authored by David Turner, defendants’ Associate Superintendent for Human
Resources and Labor Relations, explained that while Turner was unable to substantiate plaintiff’s
allegations of a hostile work environment, Turner could “attest to the dereliction and neglect of
duty on the part of the Thompson K-8 administrative team.”

        Plaintiff’s amended complaint also alleged that Lightsey observed her classroom on
February 7, 2012, but did not share the results of this observation with plaintiff or give any
indication of any concerns she may have had about plaintiff’s performance in the classroom.
Lightsey, however, told another teacher, Lori List, that List would not have to worry about
plaintiff after the 2011-2012 school year. In March 2012, Lightsey rated plaintiff as “minimally
effective” but allegedly did not provide her with a plan of improvement or an opportunity to cure
any purported shortcomings. Plaintiff was the only teacher rated minimally effective in her
building. She was laid off effective June 30, 2012, but was hired by defendants to teach summer
school in 2012.

       The final two paragraphs of the amended complaint state:

       28. Defendants’ layoff of Plaintiff was in violation of Section 1248 and Section
       1249 of the Revised School Code because they refused to provide Plaintiff with
       the February 7th observation results and failed to provide Plaintiff with a Plan of
       Improvement and an opportunity to improve. MCL 380.1248, 380.1249.

       29. Defendants’ evaluation system was not rigorous, transparent, and fair when
       used to evaluate Plaintiff.

        On October 19, 2016, defendants again moved for summary disposition, pursuant to
MCR 2.116(C)(8). Defendants primarily argued that through the enactment of 2015 PA 173, and
specifically the amended MCL 380.1249(7), our Legislature rejected the holding in Summer I,
thereby rendering plaintiff’s claims based on purported violations of MCL 380.1249

                                                 -4-
inactionable. Defendants also argued that if Summer I was still controlling notwithstanding the
legislative amendment, plaintiff’s amended complaint still failed to state a claim under Summer I
and that, in any event, the factual record proved that defendant had complied with the applicable
statutory provisions by providing plaintiff with constructive feedback and opportunities to
improve.

        The trial court agreed that in enacting 2015 PA 175, our Legislature had rejected the
holding of Summer I. The trial court concluded that as a result of the legislative amendment,
plaintiff’s complaint no longer alleged a valid cause of action. The trial court also agreed with
defendants’ alternative arguments, explaining in a written opinion:

               Assuming arguendo that the [Summer I] decision is still binding precedent,
       Plaintiff’s Complaint fails to state a valid claim because she has not pled
       violations of [§] 1249(1)(a) through (d). In addition, Plaintiff’s claim of bias
       would necessarily encompass subjective considerations regarding her evaluator’s
       state of mind and would not be specifically based on violations of the particular
       statutory requirements. Under the statute, Plaintiff was not entitled to an IDP in
       2011-2012, or an opportunity to cure before a layoff. The Court finds that
       Defendants have complied with the requirements of [§] 1249 by properly
       evaluating and sharing the evaluation with timely and constructive feedback with
       Plaintiff. Therefore, summary disposition is appropriate under MCR 2.116(C)(8)
       and (10).

       Plaintiff now appeals the trial court’s ruling.

                                         II. DISCUSSION

                                A. 2015 PA 173 AND SUMMER I

       Plaintiff first argues that the trial court erred when it held that 2015 PA 173 rejected this
Court’s holding in Summer I and rendered her complaint inactionable. We agree.

       The proper interpretation of a statute is a question of law that we review de novo on
appeal. In re Complaint of Rovas Against SBC Mich, 482 Mich. 90, 102; 754 NW2d 259 (2008).

               The primary goal of judicial interpretation of statutes is to ascertain and
       give effect to the intent of the Legislature, as inferred from the specific language
       of the statute. Statutory language should be construed reasonably, keeping in
       mind the purpose of the act. Once the intention of the Legislature is discovered, it
       must prevail regardless of any conflicting rule of statutory construction. This
       Court must consider the object of the statute and the harm it is designed to
       remedy, and apply a reasonable construction that best accomplishes the statute’s
       purpose. [Summer I, 310 Mich. App. at 677-678 (citations omitted).]

        Here, the trial court ruled that 2015 PA 173, through its amendment of MCL 380.1249,
clarified that §§ 1248 and 1249 “are distinct and unconnected and not in pari materia,” contrary



                                                 -5-
to this Court’s holding in Summer I. We hold that such an interpretation is not supported by the
plain language of the statute.

        The trial court, in making its ruling, relied on MCL 380.1249(7), which was amended by
2015 PA 173 and states, “This section does not affect the operation or applicability of section
1248.” Defendants contend that the trial court correctly determined that the Summer I Court
interpreted MCL 380.1248 and MCL 380.1249 in pari materia. As a result, defendants claim
that through the revision to MCL 380.1249(7), our Legislature demanded that this Court interpret
the two provisions separately. Thus, defendants argue (and the trial court agreed) that a teacher
may no longer raise claims based on violations of MCL 380.1249 by way of a suit alleging
violations of MCL 380.1248(3). Defendants and the trial court are incorrect on all fronts.

        The in pari materia rule of statutory construction holds that statutes relating to the same
subject or sharing a common purpose should be read together as one, even if the two statutes
contain no reference to each other and were enacted at different times. O’Connell v Dir of
Elections, 316 Mich. App. 91, 99; 891 NW2d 240 (2016). Notably absent from this Court’s
opinion in Summer I is any use of the phrase “in pari materia.” Rather, this Court’s holding was
based on the fact that § 1248 “expressly incorporates the performance evaluation system
delineated in § 1249.” Summer I, 310 Mich. App. at 677; see also MCL 380.1248(1)(b) (stating
that a teacher’s “[e]ffectiveness shall be measured by the performance evaluation system under
section 1249”). Accordingly, this Court’s ultimate holding was “based on the specific language
of § 1248,” Summer I, 310 Mich. App. at 679 (emphasis added), and this Court was not reading
the statutes in pari materia. Rather, this Court read the plain language of MCL 380.1248 and
applied it as written. Given this conclusion, the in pari materia rule of statutory construction is
not implicated. “If the language of the statute is unambiguous, the Legislature must have
intended the meaning clearly expressed, and the statute must be enforced as written. No further
judicial construction is required or permitted.” Sun Valley Foods Co v Ward, 460 Mich. 230,
236; 596 NW2d 119 (1999). “Once the intention of the Legislature is discovered, this intent
prevails regardless of any conflicting rule of statutory construction.” GMAC LLC v Dep’t of
Treasury, 286 Mich. App. 365, 372; 781 NW2d 310 (2009).

        Therefore, the amendatory language now found in MCL 380.1249(7) does not alter this
Court’s holding in Summer I. The provision relied on by the trial court and defendants states that
MCL 380.1249 “does not affect the operation or applicability of section 1248.” MCL
380.1249(7), as amended by 2015 PA 173. This language simply means what it states, no more
and no less, that MCL 380.1249 simply has no effect on the operation or applicability of MCL
380.1248. It does not purport to preclude a cause of action of the type found viable in Summer I.
And as plaintiff notes, had the Legislature intended to reject Summer I, it much more likely
would have indicated its intent by amending MCL 380.1248, the language of which formed the
basis for this Court’s ruling, rather than to enact a statute which by its terms did not affect the
operative existing statutory language.1



1
  Moreover, assuming that the trial correctly ruled that MCL 380.1249(7)’s revision through
2015 PA 173 did act to overrule Summer I and ostensibly preclude plaintiff’s suit, the legislation


                                                -6-
              B. SUMMARY DISPOSITION PURSUANT TO MCR 2.116(C)(8)

        Plaintiff next challenges the trial court’s conclusion that if Summer I still controls,
plaintiff’s amended complaint fails to state a claim upon which relief may be granted. We agree
that plaintiff’s complaint states a claim under Summer I and that the trial court erred by holding
otherwise.

      We review a trial court’s decision on a motion for summary disposition de novo. Maiden
v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999).

                A motion under MCR 2.116(C)(8) tests the legal sufficiency of the
       complaint. All well-pleaded factual allegations are accepted as true and construed
       in a light most favorable to the nonmovant. A motion under MCR 2.116(C)(8)
       may be granted only where the claims alleged are “so clearly unenforceable as a
       matter of law that no factual development could possibly justify recovery.” When
       deciding a motion brought under this section, a court considers only the pleadings.
       [Id. at 119-120 (citations omitted).]

       As already discussed, this Court’s holding in Summer I is still germane and controlling.
2011 PA 102, which was in effect during the relevant times during the history of this case,
provided in pertinent part the following:

       Sec. 1248. (1) For teachers, as defined in section 1 of article I of 1937 (Ex Sess)
       PA 4, MCL 38.71, all of the following apply to policies regarding personnel
       decisions when conducting a staffing or program reduction or any other personnel
       determination resulting in the elimination of a position, when conducting a recall
       from a staffing or program reduction or any other personnel determination
       resulting in the elimination of a position, or in hiring after a staffing or program
       reduction or any other personnel determination resulting in the elimination of a
       position by a school district or intermediate school district:

               (a) Subject to subdivision (c), the board of a school district or intermediate
       school district shall not adopt, implement, maintain, or comply with a policy that
       provides that length of service or tenure status is the primary or determining
       factor in personnel decisions when conducting a staffing or program reduction or
       any other personnel determination resulting in the elimination of a position, when


nevertheless could not be applied to negate plaintiff’s claims here because such an application of
the legislation would run afoul of the prohibition against retroactive legislation abolishing
existing causes of actions or vested rights. See In re Certified Questions, 416 Mich. 558, 573-
575; 331 NW2d 456 (1982); Pontiac Police & Fire Retiree Prefunded Group Health & Ins Bd of
Trustees v Pontiac (On Remand), 317 Mich. App. at 585. Therefore, even if our interpretation of
the effect of 2015 PA173 is incorrect, plaintiff’s claims, which accrued and became vested
before the enactment of 2015 PA 173, remain viable, subject to our MCR 2.116(C)(8) analysis
below.


                                                -7-
conducting a recall from a staffing or program reduction or any other personnel
determination resulting in the elimination of a position, or in hiring after a staffing
or program reduction or any other personnel determination resulting in the
elimination of a position.

        (b) Subject to subdivision (c), the board of a school district or intermediate
school district shall ensure that the school district or intermediate school district
adopts, implements, maintains, and complies with a policy that provides that all
personnel decisions when conducting a staffing or program reduction or any other
personnel determination resulting in the elimination of a position, when
conducting a recall from a staffing or program reduction or any other personnel
determination resulting in the elimination of a position, or in hiring after a staffing
or program reduction or any other personnel determination resulting in the
elimination of a position, are based on retaining effective teachers. The policy
shall ensure that a teacher who has been rated as ineffective under the
performance evaluation system under section 1249 is not given any preference
that would result in that teacher being retained over a teacher who is evaluated as
minimally effective, effective, or highly effective under the performance
evaluation system under section 1249. Effectiveness shall be measured by the
performance evaluation system under section 1249, and the personnel decisions
shall be made based on the following factors:

       (i) Individual performance shall be the majority factor in making the
decision, and shall consist of but is not limited to all of the following:

        (A) Evidence of student growth, which shall be the predominant factor in
assessing an employee’s individual performance.

        (B) The teacher’s demonstrated pedagogical skills, including at least a
special determination concerning the teacher’s knowledge of his or her subject
area and the ability to impart that knowledge through planning, delivering
rigorous content, checking for and building higher-level understanding,
differentiating, and managing a classroom; and consistent preparation to
maximize instructional time.

        (C) The teacher’s management of the classroom, manner and efficacy of
disciplining pupils, rapport with parents and other teachers, and ability to
withstand the strain of teaching.

       (D) The teacher’s attendance and disciplinary record, if any.

        (ii) Significant, relevant accomplishments and contributions. This factor
shall be based on whether the individual contributes to the overall performance of
the school by making clear, significant, relevant contributions above the normal
expectations for an individual in his or her peer group and having demonstrated a
record of exceptional performance.


                                         -8-
        (iii) Relevant special training. This factor shall be based on completion of
relevant training other than the professional development or continuing education
that is required by the employer or by state law, and integration of that training
into instruction in a meaningful way.

        (c) Except as otherwise provided in this subdivision, length of service or
tenure status shall not be a factor in a personnel decision described in subdivision
(a) or (b). However, if that personnel decision involves 2 or more employees and
all other factors distinguishing those employees from each other are equal, then
length of service or tenure status may be considered as a tiebreaker.

(2) If a collective bargaining agreement is in effect for employees of a school
district or intermediate school district as of the effective date of this section and if
that collective bargaining agreement prevents compliance with subsection (1),
then subsection (1) does not apply to that school district or intermediate school
district until after the expiration of that collective bargaining agreement.

(3) If a teacher brings an action against a school district or intermediate school
district based on this section, the teacher’s sole and exclusive remedy shall be an
order of reinstatement commencing 30 days after a decision by a court of
competent jurisdiction. The remedy in an action brought by a teacher based on
this section shall not include lost wages, lost benefits, or any other economic
damages.

Sec. 1249. (1) Not later than September 1, 2011, and subject to subsection (9),
with the involvement of teachers and school administrators, the board of a school
district or intermediate school district or board of directors of a public school
academy shall adopt and implement for all teachers and school administrators a
rigorous, transparent, and fair performance evaluation system that does all of the
following:

(a) Evaluates the teacher’s or school administrator’s job performance at least
annually while providing timely and constructive feedback.

(b) Establishes clear approaches to measuring student growth and provides
teachers and school administrators with relevant data on student growth.

(c) Evaluates a teacher’s or school administrator’s job performance, using
multiple rating categories that take into account data on student growth as a
significant factor. For these purposes, student growth shall be measured by
national, state, or local assessments and other objective criteria. If the
performance evaluation system implemented by a school district, intermediate
school district, or public school academy under this section does not already
include the rating of teachers as highly effective, effective, minimally effective,
and ineffective, then the school district, intermediate school district, or public
school academy shall revise the performance evaluation system within 60 days
after the effective date of the amendatory act that added this sentence to ensure

                                          -9-
       that it rates teachers as highly effective, effective, minimally effective, or
       ineffective.

       (d) Uses the evaluations, at a minimum, to inform decisions regarding all of the
       following:

               (i) The effectiveness of teachers and school administrators, ensuring that
       they are given ample opportunities for improvement.

               (ii) Promotion, retention, and development of teachers and school
       administrators, including providing relevant coaching, instruction support, or
       professional development.

               (iii) Whether to grant tenure or full certification, or both, to teachers and
       school administrators using rigorous standards and streamlined, transparent, and
       fair procedures.

              (iv) Removing ineffective tenured and untenured teachers and school
       administrators after they have had ample opportunities to improve, and ensuring
       that these decisions are made using rigorous standards and streamlined,
       transparent, and fair procedures.[2]

        As this Court explained, only MCL 380.1248(3) provides for a private cause of action
under this statutory scheme, and such a claim is successfully pled if a plaintiff alleges that she
was laid off because she “was deemed ineffective, but the school district measured [her]
effectiveness using a performance evaluation system that did not comply with § 1249 (e.g., if a
school district failed to use a ‘rigorous, transparent, and fair performance evaluation system,’
MCL 380.1249(1)), or made a personnel decision that was not based on the factors delineated in
MCL 380.1248(1)(b)(i) through (iii).” Summer I, 310 Mich. App. at 679. Such a claim is not
identical to a “subterfuge claim,”3 but may be “analogous in that plaintiff may have a cause of
action, even though the school evaluated plaintiff as minimally effective and laid her off due to
her status as the lowest rated teacher, if her evaluation was based on a system other than that
delineated in § 1249 or was based on an evaluation system that was not fair and transparent.” Id.




2
  These portions of MCL 380.1248 and MCL 380.1249 contained in 2011 PA 102 are
substantially similar to the current versions of the statutes.
3
  A subterfuge claim is a judicially recognized claim that existed before our Legislature’s
amendment of the Revised School Code in 2011. See Summer I, 310 Mich. App. at 668-673, 676-
677. Such a claim contends that what would have been a valid reason for a layoff was, in reality,
a pretext to terminate the teacher in bad faith. Id. at 676-677. In Summer I, this Court stated that
the continued viability of such a claim is “dubious at best” in light of the amendments to the
Revised School Code. Id. at 676, citing Baumgartner, 309 Mich. App. at 523.


                                               -10-
         Plaintiff’s amended complaint clearly stated a claim under Summer I. Looking at the
complaint broadly, plaintiff alleged that her layoff was the result of being given a rating of
“minimally effective,” which was the lowest rating any teacher received at her school. Viewing
the amended complaint in a light most favorable to plaintiff, plaintiff alleged that she was given
this rating because Lightsey held a personal bias or animus against her, which was not based on
the merits of her performance. Thus, plaintiff alleged that her poor effectiveness rating, which
caused her to be laid off, “was not based on the factors delineated in MCL 380.1248(1)(b)(i)
through (iii).” Id. Plaintiff’s amended complaint therefore stated a claim upon which relief
could be granted.

        Defendants contend that plaintiff’s references to Lightsey’s personal bias cannot state a
claim because the claim would necessarily encompass Lightsey’s subjective opinions of plaintiff,
and would not be based on specific violations of MCL 380.1249. However, if plaintiff was laid
off “based on considerations that are not permitted under the statute,” such as being “laid off
using a procedure or based on factors other than those listed in § 1248(1)(b),” then plaintiff has
stated a valid claim. Id. at 680. Thus, although Lightsey’s opinion of plaintiff certainly is
subjective, if the opinion was based on an impermissible consideration, i.e., not a factor listed in
§ 1248(1)(b), then plaintiff can state a claim based on this failure of defendants to make a
personnel decision based on permissible factors. Here, Lightsey having a bias against plaintiff
because plaintiff filed a complaint against Lightsey’s friend Lees, for the way Lees harassed
plaintiff at work, qualifies as a “consideration[] . . . not permitted under the statute.” Id. As the
Summer I Court held, “the Legislature specifically intended to allow teachers to challenge layoff
decisions that were based on performance evaluations that did not comply with the requirements
of § 1249.” Id. at 681 (emphasis added). Here, plaintiff alleged that her performance evaluation
did not comply with § 1249 because it was instead based on a personal bias, which was not
related to any of the factors listed in § 1249.

       Additionally, plaintiff alleged other specific violations of MCL 380.1249.4 Plaintiff
alleged that she was not given the results of her February 7, 2012 observation, was not provided
with an improvement plan, and was not given an opportunity to improve. Both currently and as
enacted at the time plaintiff was discharged, MCL 380.1249 requires defendants to “adopt and
implement . . . a rigorous, transparent, and fair performance evaluation system.” MCL
380.1249(1).5 This evaluation system was to meet certain minimum requirements. Defendants


4
  We reiterate that, as the Summer I Court held, a direct private cause of action does not exist for
violations of § 1249, but a cause of action does exist through MCL 380.1248(3)(c), which can be
predicated on a violation of § 1249 under the limited circumstances recognized in Summer I.
Summer I, 310 Mich. App. at 679; see also MCL 380.1248(1)(b) (incorporating the requirements
of § 1249); MCL 380.1249(3) (allowing for a cause of action “based on this section”). We
recognize that some might state that our interpretation has little practical difference to a finding
that a direct private right of action exists under § 1249. Whether or not that is true, our
interpretation is based on fidelity to the language used by the Legislature.
5
  The statute has since been amended on several occasions to provide more specific requirements
for teacher evaluations. See 2014 PA 257; 2015 PA 173; 2016 PA 170.


                                                -11-
must evaluate teachers “at least annually” and “provid[e] timely and constructive feedback.”
MCL 380.1249(1)(a). Further, in using the evaluations to determine a teacher’s effectiveness,
defendants must ensure that teachers receive “ample opportunities for improvement.” MCL
380.1249(1)(d)(i). And pursuant to MCL 380.1249(1)(d)(iv), defendants were required to use
the evaluations required by MCL 380.1249 to “inform decisions regarding . . . [r]emoving
ineffective . . . teachers . . . after they have had ample opportunities to improve.” (Emphasis
added).

        Construing the allegations of the complaint in a light most favorable to plaintiff, she
alleged sufficient facts to show violations of these sections. That plaintiff was evaluated through
a classroom observation, but allegedly was not permitted to know the results of that observation,
cannot be viewed as a transparent or fair evaluation system, much less one that provided plaintiff
with “timely and constructive feedback.” MCL 380.1249(1)(a). Plaintiff’s allegations that she
was never given prior warning of her purported shortcomings or an opportunity to cure those
shortcomings, if true, would clearly seem to violate the requirement that defendants “ensur[e]
that [teachers] are given ample opportunities for improvement.” MCL 380.1249(1)(d)(i).
Further, that plaintiff was removed without being given any opportunity to improve clearly
violates MCL 380.1249(1)(d)(iv).

        Defendants argue that there is no requirement that ineffective teachers receive an
opportunity to improve before being laid off. We disagree. Again, MCL 380.1249(1)(d)(i)
states that in rating the effectiveness of teachers, defendants must “ensur[e] that [teachers and
school administrators] are given ample opportunities for improvement.” In other words, giving
teachers an opportunity to improve is, by statutory command, part and parcel of the evaluation of
a teacher’s effectiveness. Further, MCL 380.1249(1)(d)(iv) speaks of making the decision to
remove a teacher after he or she has had “ample opportunities to improve.” To hold that a school
district need not provide a teacher with an opportunity to improve after giving a poor
performance review would be to simply ignore these statutory provisions.

        Defendants make the bald assertion that layoffs are not akin to “removing” a teacher.
Thus, according to defendants, because MCL 380.1249(1)(d)(iv) speaks of “removing” a teacher,
the statute has no relevance to this matter. In Summer I, this Court drew no distinction between
layoffs and “removals”; rather, this Court plainly held that layoff decisions must comport with
the requirements of MCL 380.1249. See, e.g., Summer I, 310 Mich. App. at 679 (explaining “the
requirement that the school district must use a performance evaluation system in compliance
with § 1249 as it evaluates teachers and makes layoff decisions” (emphasis added)). Indeed,
pursuant to MCL 380.1248(1)(b), “all personnel decisions when conducting a staffing or
program reduction or any other personnel determination resulting in the elimination of a
position” must be based on the effectiveness of teachers, which is to be determined using the
system delineated in MCL 380.1249. (Emphasis added.) This language clearly encompasses
“layoffs” as layoffs are the result of a “staffing or program reduction.” Baumgartner, 309 Mich
App at 527.

        Defendants argue that MCL 380.1249 did not require the use of classroom observations
until the 2013-2014 school year and did not require feedback to be provided within 30 days until
the 2016-2017 school year. Thus, according to defendants, it is not relevant that they failed to
provide any feedback from the classroom evaluation to plaintiff, as the statute did not require this

                                               -12-
to be done. Defendants are correct in stating that classroom observations were not required until
the 2013-2014 school year. See MCL 380.1249(2)(c), as amended by 2011 PA 102. And it was
not until more recently that our Legislature required feedback from classroom observations to be
provided to teachers within 30 days after an observation. See MCL 380.1249(2)(e)(v), as
amended by 2015 PA 173.

        However, defendants’ argument still misses the mark. While the classroom observation
requirements were not specifically in effect at the time of plaintiff’s layoff, our Legislature
nonetheless required that a district utilize a performance evaluation system that was “fair” and
“transparent.” MCL 380.1249(1). Thus, while defendants were not statutorily required to use
classroom observations as an evaluation tool during the 2011-2012 school year, whatever tool it
did use nonetheless was required to be fair and transparent. Having chosen to use these
observations as a tool to evaluate teacher effectiveness, it goes without saying that in order to
have a fair and transparent evaluation system, the teachers should have been provided the results
of their own observations. Further, while there was no specific timeframe for providing teachers
with feedback from classroom observations, the statute required defendants to provide “timely
and constructive feedback.” MCL 380.1249(1)(a) (emphasis added). And as previously
explained, defendants indeed were required to give teachers opportunities for improvement. A
system that observes teachers but gives no feedback and no opportunity to cure any deficiencies
clearly fails to abide by these statutory requirements.

        Defendants also contend that the version of MCL 380.1249 in effect at the relevant time
did not require them to provide teachers with an individualized development plan (IDP).
Defendants are correct in noting that the use of IDPs was not specifically mandated until the
2013-2014 school year. See MCL 380.1249(2)(a)(iii), as enacted by 2011 PA 102. But plaintiff
did not allege that she was not provided an IDP in violation of the statute. Rather, she alleged
that she was not given a “Plan of Improvement and an opportunity to improve.” Again,
defendants were required to give plaintiff timely and constructive feedback, MCL
380.1249(1)(a), and “ample opportunities for improvement,” MCL 380.1249(1)(a)(i) and (iv).
Plaintiff’s allegations that she was given no improvement plan and no opportunity to improve her
performance allege violations of these statutory provisions, which were applicable at the time
plaintiff was laid off. 6

       Defendants also argue that plaintiff’s claim that her evaluation was not rigorous,
transparent, and fair fails to state a claim because the statute at issue, MCL 380.1249(1), speaks
in terms of an overall evaluation system, not an individual teacher’s evaluation. By attributing
the adjectives “rigorous, transparent, and fair” only to the “performance evaluation system,”
defendants ignore the other mandates of the statute which require that “timely and constructive


6
  To the extent plaintiff now argues that defendants’ own policies required that she be given such
a plan, we agree that the issue is not relevant to the question of whether summary disposition was
appropriately granted under MCR 2.116(C)(8). Such a motion is limited to the allegations of the
pleadings, Maiden, 461 Mich. at 119-120, and plaintiff did not plead any facts regarding
defendants’ policies in her amended complaint.


                                              -13-
feedback” be given to the evaluated teacher, MCL 380.1249(1)(a), and which provide that
teachers get “ample opportunities for improvement,” MCL 380.1249(1)(d)(i) and (iv). As was
explained above, plaintiff’s complaint alleges deficiencies in her evaluation that correspond, at a
minimum, to requirements of MCL 380.1249(1)(a), (1)(d)(i), and (1)(d)(iv). Further, plaintiff’s
allegations related to Lightsey’s bias allege a cognizable claim under MCL 380.1248(1)(b). As
plaintiff’s amended complaint states viable claims for relief under Summer I, the trial court erred
when it granted summary disposition pursuant to MCR 2.116(C)(8).

             C. SUMMARY DISPOSITION PURSUANT TO MCR 2.116(C)(10)

        Finally, plaintiffs argue that the trial court erred when it found that defendants had, in
fact, complied with the statutory requirements, and granted summary disposition pursuant to
MCR 2.116(C)(10). Again, we agree.

               A motion under MCR 2.116(C)(10) tests the factual sufficiency of the
       complaint. In evaluating a motion for summary disposition brought under this
       subsection, a trial court considers affidavits, pleadings, depositions, admissions,
       and other evidence submitted by the parties, MCR 2.116(G)(5), in the light most
       favorable to the party opposing the motion. Where the proffered evidence fails to
       establish a genuine issue regarding any material fact, the moving party is entitled
       to judgment as a matter of law. [Maiden, 461 Mich. at 120.]

        As they did in the trial court, defendants argue that even if the allegations stated in
plaintiff’s complaint are actionable, the evidentiary record shows that defendants did not violate
MCL 380.1248 or MCL 380.1249, and thus, summary disposition is appropriate pursuant to
MCR 2.116(C)(10). The trial court seemingly agreed, explaining, “The Court finds that
Defendants complied with the requirements of [MCL 380.]1249 by properly evaluating and
sharing the evaluation with timely and constructive feedback with Plaintiff.”

        We begin with the general import of the complaint, which is that plaintiff was given a
poor evaluation by Lightsey because Lightsey has a personal bias against plaintiff. Notably,
nothing in the materials that defendants submitted to the trial court in support of their motion for
summary disposition shows that Lightsey was not influenced by any personal bias. And while
plaintiff did not provide any evidence that Lightsey acted impermissibly, it is important to note
that discovery had not yet completed and Lightsey had not been deposed. As a result, summary
disposition should have been denied on this ground alone.

        Moreover, we reject defendants’ argument that Lightsey “had no objective basis to
believe that the evaluation would have any adverse effect on Plaintiff.” Defendants rely on the
fact that the ultimate decision to lay plaintiff off rested with defendants’ human resources
department. But defendants ignore the fact that Lightsey had to have known, under the statutory
scheme introduced in 2011, that a poor evaluation could lead to plaintiff’s termination or layoff.
The statutory scheme makes it quite clear that those teachers with higher effectiveness ratings are
to be given priority when it comes to personnel decisions. MCL 380.1248(1).

       Further, in addition to the Legislature’s directive, plaintiff presented evidence that under
defendants’ own policies regarding the evaluation of teacher performance, Lightsey should have

                                               -14-
known that her evaluation had the capability to potentially affect plaintiff’s continued
employment. Under defendants’ own policies:

       e. As soon as possible and not later than March 15th, the principal and/or director
       will meet with each teacher to complete an initial evaluation of teaching
       performance. The teacher is to see the principal’s evaluation form, discuss it, sign
       it and receive a copy.

       f. Not later than March 22nd, the principal will meet with the Associate
       Superintendent for Curriculum and Instruction and/or the Associate
       Superintendent for Human Resources & Labor Relations and a cooperative
       decision will be reached concerning the future status of each teacher.

       g. If dismissal is to be recommended, a report must be submitted to the Board of
       Education prior to March 30th. The Board of Education shall meet to consider the
       recommendation and take appropriate action no later than June 1st.

        Thus, under defendants’ policies, it is clear that a poor evaluation is the first step toward
dismissing a teacher from employment. The policies also require the principal to discuss the
future status of each teacher no later than March 22 of each year. This policy creates a factual
question regarding whether Lightsey was aware that the evaluation she prepared would lead to
plaintiff’s dismissal.

         In any event, “[s]ummary disposition is generally premature if discovery is not
complete.” Caron v Cranbrook Ed Community, 298 Mich. App. 629, 645; 828 NW2d 99 (2012).
It is true that summary disposition may nonetheless be appropriate where further discovery does
not stand a fair chance of uncovering factual support for a party’s claims. Id. But here,
plaintiff’s complaint contains detailed allegations regarding her dispute with Lees. Plaintiff
attached to her complaint a letter confirming that plaintiff reported Lees’s conduct to
administration on several occasions and that while an investigation could not substantiate these
particular allegations, the investigation did find “dereliction and neglect of duty on the part of the
Thompson K-8 administrative team,” which necessarily included Lightsey. And as explained
above, there is evidence tending to show that Lightsey had reason to know that a poor evaluation
of plaintiff would lead to her layoff. We cannot say that further discovery bears no possibility of
providing further support to plaintiff’s claims. To grant summary disposition on the basis of a
single affidavit presented by defendants, and before plaintiff has deposed witnesses, including
Lightsey, is premature.

       Turning to plaintiff’s allegations regarding the failure to provide her with feedback or
opportunities to cure any deficiencies, defendants argue that the factual record so far developed
undermines any such claims. Defendants submitted a document that shows that after the
February 7, 2012 observation of plaintiff’s classroom, plaintiff was given a formal evaluation
form, which plaintiff signed/acknowledged on March 14, 2012. However, we cannot conclude
as a matter of law that plaintiff getting this feedback five weeks after her evaluation was “timely”
under MCL 380.1249(1)(a). Accordingly, on the record before us, this factual question is to be
resolved by a fact-finder at trial, and summary disposition is not appropriate. See White v Taylor


                                                -15-
Distrib Co, Inc, 275 Mich. App. 615, 625; 739 NW2d 132 (2007), aff’d 482 Mich. 136 (2008);
Lewis v LeGrow, 258 Mich. App. 175, 195-196; 670 NW2d 675 (2003).

         In a similar vein, defendants argue that plaintiff was aware of her performance problems
at least as early as September 15, 2011, and that she thus had ample time to cure her deficiencies.
Defendants rely on a letter dated September 15, 2011, which explained that a meeting would be
held on September 19, 2011, to discuss three concerns: reporting time, attendance-taking
procedures, and classroom management. The letter stated that the meeting could result in
discipline, and that plaintiff was entitled to have a union representative at the meeting. There is
no evidence in the record demonstrating what occurred after this meeting, or if the meeting even
took place. While perhaps this letter demonstrates some concerns defendants had, what is
unknown is if these concerns were substantiated or whether the concerns were resolved at that
point. This letter does not conclusively establish that plaintiff was aware of certain performance
issues and had ample time to correct them. Further, the evidentiary record could be reasonably
construed as showing that although plaintiff was aware that she had some problems in the area of
classroom management, she did not know that her overall performance was anything less than
effective until she received the evaluation that caused her to be laid off. Under the
circumstances, and particularly in light of the fact that discovery had not been completed, the
trial court prematurely granted summary disposition pursuant to MCR 2.116(C)(10).7

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction. Plaintiff, as the prevailing party, may tax costs pursuant to MCR 7.219.

                                                            /s/ Jonathan Tukel
                                                            /s/ Stephen L. Borrello
                                                            /s/ Douglas B. Shapiro




7
  Defendants also rely on performance evaluations performed in 2000, 2002, and 2003, which
noted several concerns regarding plaintiff’s teaching. Defendants contend that these evaluations
further show that plaintiff should have been aware of her performance issues and had time to
correct them. What is missing entirely from the record is any evidence of what occurred
between 2003 and 2011. One could easily assume from the fact that plaintiff remained employed
during these years that she made substantial improvements in these intervening years. Again,
with discovery remaining incomplete, it is inappropriate to make any assumptions.


                                               -16-